 

 

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (the "Agreement") is effective June 4, 2003 (the
"Effective Date"), by and among P.W. Stephens, Inc. (the "Obligor") and The
Vantage Group Ltd. (the "Holder").

Recitals:

On the date hereof, the Obligor issued a Revolving Line of Credit Note (the
"Note") to the Holder pursuant to which the Obligor agreed to grant to the
Holder a security interest in all of its assets.  This Agreement is intended to
grant such a security interest to the Holder.

Agreement:

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

TERMS AND CONDITIONS

1.                  Creation of Security Interest in Assets of the Obligor.  As
security for the full performance of the Obligor under the Note, including
reasonable fees and expenses incurred by the Holder to obtain, preserve and
enforce this Agreement and the security interest created hereunder and to
maintain and preserve the Collateral (as defined herein), including, without
limitation, reasonably attorneys' fees and costs, whether or not involving
litigation and/or appellate or bankruptcy proceedings (collectively, the
"Obligations"), the Obligor hereby assigns and pledges to the Holder, and hereby
grants to the Holder a continuing security interest in, all of the Obligor's
right, title and interest in and to all of its tangible and intangible assets,
in all cases whether now or hereafter existing, whether now owned or hereafter
acquired and wherever located (the "Collateral"), including, without limitation,
the following kinds and types of property:

1.1.            All accounts, accounts receivable, other rights to payment,
documents, chattel paper, general intangibles, deposit accounts, investment
property, financial assets and letter-of-credit rights, and all rights now or
hereafter existing in and to all security agreements, letters of credit and
other supporting obligations or contracts securing or otherwise relating to any
of the foregoing (any and all such accounts, accounts receivable, other rights
to payment, documents, chattel paper, general intangibles, deposit accounts,
investment property, financial assets and letter-of-credit rights being the
"Receivables," and any and all such security agreements, letters of credit and
other supporting obligations or contracts being the "Related Contracts");

1.2.            All drafts, acceptances, promissory notes and other instruments
(the  "Instruments");

1.3.            All equipment, machinery, trucks and other motor vehicles,
furnishings and fixtures, all parts thereof, all accessions thereto and all
replacements thereof, wherever located (any and all such equipment, machinery,
vehicles, furnishings, fixtures, parts, accessories and replacements being the
"Equipment");

 

--------------------------------------------------------------------------------

 

1.4.            All inventory in all of its forms, wherever located, (including,
but not limited to) (i) all raw materials and work in process therefore, all
finished goods thereof, and all materials used or consumed in the production
thereof, (ii) all goods in which the Obligor has a joint or other interest or
right of any kind (including, without limitation, goods in which the Obligor has
an interest or right as consignee), (iii) all goods which are returned to or
repossessed by the Obligor and (iv) all accessions thereto, products thereof and
documents therefore (any and all such inventory, accessions, products and
documents being the "Inventory" or "Inventory"), and all farm products;

1.5.            All books, records, programs and software relating to any of the
foregoing Collateral; and

1.6.            All proceeds of any and all of the foregoing Collateral and, to
the extent not otherwise included, all payments under insurance (whether or not
the Holder is the loss payee thereof), or any indemnity, warranty or guaranty,
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing Collateral.

1.7.            So long as any Obligations are due and owing to the Holder or an
Event of Default has occurred and is continuing, the Obligor shall not, and the
Obligor shall not take any action to cause the Obligor, to sell, exchange,
lease, negotiate, pledge, assign or grant any security interest in or otherwise
dispose of the Collateral to anyone other than the Holder, nor permit any other
lien of any kind to attach thereto, nor permit the same to be attached to or
commingled with other goods or property, without the Holder's written consent,
subject to the subordination of the Holder's rights as set forth in Section 8.
  

2.                  Representations and Warranties.  The Obligor hereby
represents, warrants and covenants to the Holder that (i) the Obligor has full
power, right and authority to enter into and perform its obligations under this
Agreement, and (ii) this Agreement has been duly executed and delivered by the
Obligor and constitutes the valid and binding obligation of the Obligor
enforceable against it in accordance with its terms.  No permits, approvals or
consents of or notifications to (i) any governmental entities, or (ii) any other
persons or entities are necessary in connection with the execution, delivery and
performance by the Obligor of this Agreement.  Neither the execution and
delivery of this Agreement by the Obligor nor the performance by it of the
transactions contemplated hereby will:

                        2.1.      Violate or conflict with or result in a breach
of any provision of any law, statute, rule, regulation, order, permit, judgment,
ruling, injunction, decree or other decision (collectively, "Rules") of any
court or other tribunal or any governmental entity or agency binding on the
Obligor or his properties, or conflict with or cause an event of default under
any contract or agreement of the Obligor; or

                        2.2.      Require any authorization, consent, approval,
exemption or other action by or notice to any court, administrative or
governmental body, person, entity or any other third party.

2

 

--------------------------------------------------------------------------------

 

3.                  Release of Security Interest.  Upon the full payment of the
Obligations, this Agreement and Holder's security interest and rights in and to
the Collateral shall terminate.

4.                  Further Assurances.  From time to time, at their own
expense, the Obligor shall promptly execute and deliver all further instruments
and documents, and take all further actions, that may be necessary or desirable,
or that the Holder may reasonably request, in order to perfect and protect the
assignment and security interest granted or purported to be granted hereby or to
enable the Holder to exercise or enforce its rights and remedies hereunder with
respect to any of the Collateral.  Without limiting the generality of the
foregoing, the Obligor, upon the Holder's demand, shall execute and file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices as may be necessary or desirable, or as the Holder may
request, in order to perfect and preserve the pledges and security interests
granted or purported to be granted hereby.  The Obligor hereby irrevocably
authorizes the Holder to file one or more financing statements in whatever
filing offices the Holder considers appropriate.  Such financing statements may
describe the collateral covered thereby as being all of the assets of the
Obligor (whether now owned or hereafter acquired, whether now existing or
hereafter created or arising and wherever located) or using any other
appropriate description the Holder elects.

5.                  Event of Default.  For purposes of this Agreement, an "Event
of Default" shall be deemed to have occurred hereunder:

5.1.            If an Event of Default shall occur as defined in the Note, or if
the Obligor shall fail for any reason or for no reason, to forthwith pay or
perform the Obligations when due without notice or demand by the Holder in the
manner and on the day required by the Note; or

5.2.            If the Obligor should default in any other obligation set forth
in this Agreement.

Upon an Event of Default, all of the obligations of the Obligor hereunder and in
the Note shall be immediately due and payable without any action on the part of
the Holder, and the Holder shall be entitled to seek and institute any and all
remedies available to it.  No remedy conferred under this Agreement upon the
Holder is intended to be exclusive of any other remedy available to the Holder,
pursuant to the terms of this Agreement or otherwise.  No single or partial
exercise by the Holder of any right, power or remedy hereunder shall preclude
any other or further exercise thereof.  The failure of the Holder to exercise
any right or remedy under this Agreement or otherwise, or delay in exercising
such right or remedy, shall not operate as a waiver thereof. 

6.                  Remedies.  Upon the occurrence of the Event of Default, the
Holder may, at her sole discretion, provide written notice of such Default (the
"Default Notice") to the Obligor, whereupon Holder may exercise all rights and
remedies of a secured party with respect to such property as may be available
under the Uniform Commercial Code as in effect in the State of Texas.   

7.                  Notices.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) trading day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:

 

3

--------------------------------------------------------------------------------

 

If to Obligor:

Home Solutions of America, Inc.

 

11850 Jones Road

 

Houston, Texas 77070

 

Attn: R. Andrew White, President

 

Facsimile No.: (281) 970-9859

 

 

 

 

If to the Holder:

The Vantage Group Ltd.

 

67 Wall Street, Suite 2211

 

New York, NY 10005

 

Facsimile No.: (212) 785-3888

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

8.                  Binding Effect.  All of the covenants and obligations
contained herein shall be binding upon and shall inure to the benefit of the
respective parties, their successors and assigns.

9.                  Governing Law.  This Note shall be governed by and construed
in accordance with the laws of the State of Texas, without giving effect to
conflicts of laws thereof.  Venue for any dispute arising hereunder shall be
proper exclusively in Harris County, Texas.

10.              Remedies Cumulative.  No remedy herein conferred upon any party
is intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or here-after existing at law, in equity, by statute, or
otherwise.  No single or partial exercise by any party of any right, power or
remedy hereunder shall preclude any other or further exercise thereof.

11.              Counterparts.  This Agreement may be executed in one or more
counterparts, including by facsimile, each of which shall be deemed an original,
but all of which together shall constitute the same instrument.

12.              No Penalties.  No provision of this Agreement is to be
interpreted as a penalty upon any party to this Agreement.

 

4

--------------------------------------------------------------------------------

 

 

13.              Court Costs and Attorneys' Fees.  If any action at law or in
equity, including an action for declaratory relief, is brought to enforce or
interpret the provisions of this Agreement, the prevailing party shall be
entitled to recover costs of court and reasonable attorneys' fees from the other
party or parties to such action, which fees may be set by the court in the trial
of such action or may be enforced in a separate action brought for that purpose,
and which fees shall be in addition to any other relief that may be awarded.

[Remainder of page intentionally left blank.]


5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Pledge and
Security Agreement as of the date first above written.

 

THE OBLIGOR:

 

P.W. STEPHENS, INC.

 

By:                                                                  
Name:                                                             
Title:                                                                

 


 
THE HOLDER:


THE VANTAGE GROUP LTD.

 


By:                                                                  
Name:                                                             
Title:                                                                

                                                                                   

 

6